UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-1837


CHAUNCEY LOUIS PAYNE,

                Plaintiff - Appellant,

           v.

CITY OF LAUREL, MARYLAND,     a   municipal   corporation;   DAVID
CRAWFORD; JOHN PROCTOR,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-00583-RDB)


Argued:   October 27, 2010               Decided:   November 15, 2010


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew August LeFande, Arlington,         Virginia, for     Appellant.
Daniel Karp, KARPINSKI, COLARESI           & KARP, PA,       Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chauncey Payne, a reserve officer with the Washington, D.C.

Metropolitan Police Department (the “D.C. Police Department”),

brought this action pursuant to 42 U.S.C. § 1983 (2006) against

Laurel     Police    Officer      John   Proctor,       the      City    of   Laurel,

Maryland, and Laurel’s Chief of Police, David Crawford.                          Payne

also asserts state common law and constitutional claims against

these    defendants.        Payne    alleges     that      he    suffered     injuries

because    Officer      Proctor     deliberately      or    recklessly        filed   a

deficient     warrant     affidavit      that,   if     corrected,       would   have

provided    no   probable    cause    for     charges.          The   district   court

granted summary judgment to the defendants.                 We affirm.



                                         I.

        On April 20, 2006, Officer Proctor drafted and filed an

application for statement of charges (the “warrant affidavit”)

based on his investigation of Payne.                  The investigation arose

from complaints that Lasheka Brown lodged against Payne with the

Laurel Police Department.

        In short, Brown reported that on March 11 and 15, 2006,

Payne approached her in the vicinity of the apartment complex in

which she lived.          The complex is located at 9407 Springhouse

Lane in Laurel, Maryland.           Brown alleged that during their first

encounter Payne identified himself as “Chauncey,” and advised

                                          2
her that he was a police officer, who had the authority to issue

warnings    for     vehicles    not    registered     in    Maryland.        Brown’s

vehicle was registered in South Carolina.                   According to Brown,

Payne further told her that he had seen her exercising at the

Sport    Fit   gym.      Brown    subsequently        spoke    with    someone     at

Springhouse Lane's leasing office and learned that there was no

resident in the complex with the name of “Chauncey,” and that

the apartment complex had never granted anyone the authority to

issue    vehicle    warnings.         During   the    second   encounter,        Brown

reported that Payne ran after her car as she drove away from her

apartment. *

     On March 28, 2006, Officer Proctor met Brown at Sport Fit

after she reported seeing Payne there.                Officer Proctor observed

that Brown was “noticeably afraid.”              He investigated and learned

that the gym had offered Payne a law enforcement discount; he

discovered     in   Payne’s    membership      file   a    photocopy    of   a    D.C.

Police Department badge, which bore the word “Reserve” on the

top and lacked any identifying information.                 The membership file

also indicated that Payne lived not at Brown’s apartment complex

but at 8714 Cresthill Court, Laurel, Maryland.




     *
       Although Payne and Brown have conflicting recollections of
the encounters, Payne does not dispute that Brown recounted her
version of events to the police.


                                          3
        As    part      of   his   investigation         of   Payne,    Officer     Proctor

additionally contacted the D.C. Police Department and inquired

whether Payne was a D.C. police officer (but not whether he was

a   reserve        officer).         A    personnel      employee      informed     Officer

Proctor        that      Payne      was    not       listed     in    the    D.C.    Police

Department’s            database.         Officer       Proctor      also      visited   the

management office of Brown’s apartment complex.                                The manager

informed Officer Proctor that Payne was not a resident of the

complex and that the complex had not granted Payne the authority

to issue warnings or citations on the premises.                          Officer Proctor

learned that the apartment complex listed an “Anabel Payne” as a

resident, but he did not knock on the door of Anabel Payne’s

apartment, or attempt to contact Payne at the Cresthill Court

residence listed in the Sport Fit membership file.                             In fact, at

the time of the events in question, Anabel Payne, the signatory

on the lease of an apartment in the Springhouse Lane complex,

was Chauncey Payne’s mother and Chauncey Payne had resided in

her apartment since December 2005.

      In       the      warrant     affidavit,         Officer       Proctor     identified

Payne’s residence as the Cresthill Court address shown on the

Sport        Fit   membership        file.           Although    Officer       Proctor   had

possession         of    a   Maryland     Motor      Vehicle    Administration       report

showing       Payne’s        residence     as    9407    Springhouse        Lane,   Officer

Proctor made no mention of that fact in the affidavit.                              Nor did

                                                 4
Officer      Proctor      include       in     the   warrant       affidavit       that   the

Springhouse Lane complex listed “Anabel Payne” as a resident.

       On    April      20,    2006,     on    the   basis        of   Officer     Proctor’s

warrant affidavit, a state court commissioner issued an arrest

warrant charging Payne with two counts of impersonation of a

police officer (one count as to Brown and one count as to Sport

Fit gym), one count of wearing police articles, and one count of

stalking.         On the first day of the ensuing trial, the prosecutor

issued a nolle prosequi on all charges.

       Thereafter, Payne filed this suit.                     At the heart of Payne’s

claims      is    the   charge        that    Officer      Proctor      violated     Payne’s

Fourth Amendment rights by deliberately or recklessly omitting

facts from the warrant affidavit, and that these omissions were

material         in   improperly       establishing          probable      cause    for    the

warrant.



                                               II.

       The   district         court    concluded,       as    a   matter     of    law,   that

Officer Proctor had not alleged sufficient facts to support any

violation of Payne’s Fourth Amendment rights.                              The court held

that   the       proffered      facts        could   not     support     a   finding      that

Officer      Proctor      deliberately          or   recklessly        omitted      material

information from the warrant affidavit.                       The court reasoned that

“even after including the information that an ‘Anabel Payne’ was

                                                5
listed as a resident and the fact that Payne lived at 9407

Springhouse     Lane    (as    opposed    to     8714    Cresthill        Court),    the

‘corrected’     warrant      affidavit    would       still    establish       probable

cause for -- at minimum -- the impersonation charge.”

     Further, the district court determined that, in any event,

qualified immunity barred Payne’s claims against Officer Proctor

because “it was reasonable for Proctor to believe, under the

circumstances,      that     his   warrant      affidavit      exhibited       probable

cause.”    Based on its findings that probable cause existed for

Payne’s    arrest      and    that   Officer      Proctor          was    entitled    to

qualified immunity, the district court granted the defendants’

motion for summary judgment on all of Payne’s federal and state

claims.

     Payne filed a timely appeal.               We review a grant of summary

judgment   de    novo,       examining    the     facts       in    the    light     most

favorable to the nonmoving party.               Anderson v. Russell, 247 F.3d

125, 129 (4th Cir. 2001).



                                         III.

     Having     carefully      considered       the     record,     the    briefs    and

arguments of the parties, and the controlling authorities, we

conclude    that    the       district    court’s       analysis         was   correct.

Accordingly, we affirm on the basis of the district court’s well



                                          6
reasoned opinion.   See Chauncey Louis Payne v. City of Laurel,

Md., No. RDB-07-583 (D.Md. June 29, 2009).

                                                       AFFIRMED




                                7